Citation Nr: 1218989	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  12-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a dental disorder for compensation purposes. 

2. Entitlement to service connection for a dental disorder for purposes of obtaining VA outpatient treatment. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from March 1943 to December 1945.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In March 2012, the Veteran testified before the undersigned at a Video Conference hearing.  A transcript of this hearing has been included in the claims folder.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  Upon entry in active duty service, the Veteran's teeth were deemed normal.

2.  The Veteran's discharge examination demonstrated that he was missing upper right tooth #8, lower right tooth #14, and upper left tooth #8.

3.  The Veteran does not have a current dental disorder that is service-connected for compensation purposes; his active service discharge occurred prior to September 30, 1981; he did not incur inservice dental trauma; he is not homeless; he was not detained or interned as a prisoner of war; he does not have a dental disorder clinically determined to be complicating a medical condition being treated by VA; his service-connected disabilities are not rated as totally disabling; and he is not a Chapter 31 vocational rehabilitation trainee.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder have not been met.  38 U.S.C.A. §§ 1110, 1712, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011). 

2.  The criteria for service connection for VA outpatient dental treatment have not been met.  38 U.S.C.A. §§ 1110, 1712(a)(2) (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of this claim, the RO's February 2009 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Additionally, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment and personnel records, and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, the Veteran was not provided a VA examination pursuant to the claims at issue herein.  Generally, in order to satisfy VA's duty to assist, a VA examination is necessary prior to final adjudication of a claim only when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While the Veteran submitted evidence of routine, post-service dental treatment, the evidence of record did not demonstrate a current diagnosis of a dental disorder.  As such, the Board finds that a VA examination was not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from March 1943 to December 1945.  In January 2009, he submitted a claim of entitlement to service connection for a "teeth condition."  After this claim was denied in a May 2009 rating decision, the Veteran perfected an appeal.  The Veteran's claims have been certified to the Board for appellate review.

Preliminarily, the Board acknowledges that VA is required to consider claims under all applicable provisions of law and regulation whether or not the applicable provision is specifically raised.  See Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992)(en banc); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, liberally construing the Veteran's statements, the Board finds that he has perfected an appeal for the issues of service connection for a dental condition, both for purposes of compensation and for purposes of VA outpatient dental treatment.  38 C.F.R. § 20.202 (2011).  Thus, both issues will be addressed in this decision.  See Mays v. Brown, 5 Vet. App. 302 (1993).

In his January 2009 claim, the Veteran stated that he received some fillings while stationed in France in approximately January or February 1945.  A couple days after receiving the fillings, the Veteran stated that the filled teeth were extracted while he was in the field.  Since then, the Veteran stated that he experienced "trouble" with his teeth, but did not further elaborate as to the nature of that trouble.

According to his June 1942 induction examination, the Veteran's mouth and gums were normal.  An evaluation of his teeth revealed no carious teeth, no non-restorable carious teeth, and no missing natural teeth.  Further, there were no "other" defects, prosthetic dental appliances, or remediable dental defects present.

A November 1943 "Report of Dental Survey," demonstrated that the Veteran's lower right tooth #16, lower left tooth #16, and upper left tooth #8 were restorable carious teeth.  Additionally, the Veteran's upper right tooth #8 was a non-restorable carious tooth.

The Veteran's service treatment records also included an undated report titled, "Register of Dental Patients At."  Although this record was undated, it was indicated that the Veteran had served for 1.5 years.  Extrapolating from this data, the Board finds that this record was created in approximately September 1944.  The nature of the dental treatment, if any, was not provided.

In December 1945, the Veteran underwent an examination consequent to his active service discharge.  An examination of his mouth showed no mouth or gum abnormalities and no dental prosthesis.  With that said, however, the Veteran's upper right tooth #8 and lower right tooth # 14 were absent, as was his upper left tooth #8.  These teeth were deemed missing natural teeth.  There were no restorable carious teeth, non-restorable carious teeth, teeth replaced by dentures, or teeth replaced by a fixed bridge.  When asked to provide a summary of all significant diseases, wounds, and injuries incurred during his service, the Veteran did not list a dental condition, including receiving fillings and tooth extractions.

The Veteran submitted a post-service, private treatment report showing brief entries concerning routine dental treatment from November 1965 to November 2008.

According to a May 2005 VA treatment note, the Veteran reported that his teeth "hurt all [of] the time," but that he considered dental treatment too expensive.  No dental examination was undertaken and no diagnosis of a dental disorder was rendered.

In March 2012, the Veteran testified at a Board hearing that he had his wisdom teeth extracted when he was 15 years old and had two other teeth filled, but did not otherwise experience any dental problems prior to entering active duty service.  During his active duty service, the Veteran recalled that he had two teeth filled.  Within two days of receiving these fillings, the Veteran stated that he started experiencing an aching in the teeth.  He returned for follow-up care and the teeth were extracted.  The Veteran stated that no other dental work was done and no dental apparatus was installed, leaving a gap between the un-extracted teeth.  Following his active service discharge, the Veteran stated that he lost "a lot" of teeth and had to have "some" extracted because the teeth "seemed to be moving around or something."  The Veteran asserted that, due to the two inservice tooth extractions, his remaining teeth gradually turned different directions.

Under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the aveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note. 

The evidence of record does not show that the Veteran currently has a dental disability for which VA compensation is available.  The Veteran submitted post-service evidence that demonstrated dental treatment, but has not submitted evidence of a current diagnosis of a dental disorder, such as osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible, maxilla, ramus, or coronoid process; loss of the hard palate, not replaceable by prosthesis; nonunion of the mandible; or limited motion of the temporomandibular articulation, which was incurred in service.  See 38 C.F.R. §§ 3.381, 4.150.  Further, replaceable missing teeth are not considered disabling for VA compensation purposes.  See 38 C.F.R. 
§ 3.381(a); see also 38 C.F.R. § 4.150.  Under these circumstances, service connection for a dental disability for VA compensation purposes is not warranted.  

The Veteran is also seeking service connection for missing teeth for the purposes of entitlement to VA outpatient dental treatment.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381, 4.150.  In the instant case, the Veteran's service treatment records show that his teeth were normal upon enlistment into active duty service.  Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active duty service.  38 C.F.R. § 3.381(d)(1).

In November 1943, the Veteran's lower right tooth #16, lower left tooth #16, and upper left tooth #8 were all deemed restorable carious teeth.  Further, the Veteran's upper right tooth #8 was deemed a non-restorable carious tooth.  There was no indication from the November 1943 service record as to the nature of any dental treatment administered at that time.  In September 1944, the Veteran registered as a dental patient, but his service treatment records did not demonstrate that any dental treatment was then administered.  Upon service discharge, the Veteran's upper right tooth #8, lower right #14, and upper left #8 were absent and considered "natural missing teeth."  There was no indication that any other teeth were filled, extracted, or diseased, and no indication that a dental apparatus had been installed.

In sum, the Veteran's upper right tooth #8, lower right tooth #14, and upper left tooth #8 were present and normal at the time of the Veteran's entry into active duty service.  The first dental treatment was performed after more than 180 days of active military service, and his upper right tooth #8, lower right tooth #14, and upper left tooth #8 were absent upon his active service discharge.  During the pendency of this appeal, the Veteran asserted that he underwent tooth extractions due to pain after fillings were unsuccessful.  The Board finds that the Veteran's statement and testimony to be competent and credible evidence of inservice extraction of his teeth, especially given that no teeth were missing upon entry into service and that 3 teeth were observed missing upon his service discharge.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994)(holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Based on this evidence, the Board finds that service connection is warranted for upper right tooth #8, lower right tooth #14, and upper left tooth #8 for the purpose of determining eligibility for outpatient dental treatment.

As determined above, the Veteran's upper right tooth #8, lower right tooth #14, and upper left tooth #8 are missing and are service-connected for determining eligibility for VA outpatient treatment purposes, but are not service-connected for compensation purposes.

Generally, a veteran will be eligible for Class I VA outpatient treatment if he or she has an adjudicated compensable service-connected dental condition.  38 U.S.C.A. 
§ 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  As set forth above, the Board has determined that the Veteran does not currently have an adjudicated service-connected compensable dental condition.  Thus, he does not qualify for VA outpatient treatment on a Class I basis. 

Class II eligibility extends to veterans having a noncompensable service-connected dental condition that was in existence at the time of discharge from active service, which took place after September 30, 1981.  38 U.S.C.A. § 1712(a)(1); 38 C.F.R. 
§ 17.161(b)(1)(i).  The Veteran served on active duty from March 1943 to December 1945 and, thus, his discharge from active duty service occurred prior to September 30, 1981.  Consequently, the Veteran's upper right tooth #8, lower right tooth #14, and upper left tooth #8 are not eligible for Class II VA dental treatment.  38 C.F.R. § 17.161(b)(1)(i).

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma will be eligible for VA dental care on a Class II (a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).  For these purposes, the term "service trauma" is defined as an "injury or wound violently produced while the veteran was in the armed forces."  Neilson v. Shinseki, 23 Vet. App. 56, 60 (2009); see also VAOPGCPREC 5-97, 62 Fed. Reg. 15, 566 (1997).  The significance of a finding that a noncompensable service-connected dental condition is due to dental trauma, as opposed to other causes, is that VA provides any reasonably necessary dental treatment, without time limitations, for conditions which are attributable to the service trauma, whereas other service-connected noncompensable dental conditions are typically subject to limitations of one-time treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161. 

The evidence of record does not indicate, nor does the Veteran contend, that his missing upper right tooth #8, lower right tooth #14, and upper left tooth #8 were the result of a combat wound.  Consequently, the Board finds that the Veteran is not eligible for Class II (a) VA outpatient treatment.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c). 

Other categories of eligibility, Class II (b) or (c), extend to veterans having a service-connected noncompensable dental condition or disability and who are homeless or were detained or interned as a prisoner of war.  38 C.F.R. § 17.161 (d), (e).  Class III VA dental treatment is available for veterans having a dental condition clinically determined to be complicating a medical condition currently being treated by VA, veterans whose service-connected disabilities are rated as totally disabling, and certain veterans who are Chapter 31 vocational rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i). 

Applying the facts in this case to the criteria set forth above, the Board finds that none of the above eligibility criteria have been met.  The evidence does not show, nor does the Veteran contend, that he is homeless, was a prisoner of war, has a dental condition clinically determined to be complicating a medical condition currently being treated by VA, is in receipt of a 100 percent service-connected disability rating, or is a Chapter 31 vocational rehabilitation trainee. 

After careful review of the record, the Board finds that service connection for a dental disability for VA compensation purposes is not warranted.  The Board further finds that, while the Veteran's missing upper right tooth #8, lower right tooth #14, and upper left tooth #8 were service-connected for purposes of determining eligibility for VA outpatient dental treatment, the Veteran was not eligible for any class of VA dental treatment under the regulations.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a dental disorder for compensation purposes is denied.


Service connection for a dental disorder for purposes of obtaining outpatient treatment is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


